El Juez Asociado Se. Wiole,
emitió la opinión del tribunal.
Esta es nna apelación contra nna sentencia a favor de la demandada en nna acción de desahucio. La primera cues-tión es que la contestación, no estaba jurada, pero en cuanto a esto la apelante simplemente está equivocada. La contes-tación parece haberse jurado ante el secretario de la corte.
El segundo señalamiento se refiere a la suficiencia de -la contestación. El quinto hace referencia a la suficiencia de la prueba, y el tercero se relaciona con la prueba documen-tal, pero todos estos tres señalamientos de error dependen de una sola cuestión, o sea, si la-demandada tenía una de-fensa, o en otras palabras, si hubo hechos suficientes para im-pedir que el dueño pueda recobrar su finca por una supuesta falta de pago del canon de arrendamiento una vez vencido. El canon de arrendamiento que originó la alegada falta de pago venció en diciembre 31, 1922, y la apelante insiste en que el pago debió haberse verificado antes de expirar ose día.
En este caso el canon debió pagarse en diciembre 31, 1922. Este día era domingo. El día siguiente, enero 1, 1923, era festivo.
Tomando en consideración los hechos declarados proba-dos por la corte y que están sostenidos por la prueba, al día siguiente, enero 2, el representante de la demandada fué a la oficina de la demandante Falagán y ofreció primero un cheque de $100, importe del canon, y entonces ofreció tam-*358bién cien dólares en billetes de banco. Falagán contestó qne el pag’o debía hacerse a Palón, cobrador de Falagán, quien tenía el recibo.
Hubo otra prueba tendente a acreditar que antes de esto y en el mismo día fué Palóu a la oficina de la demandada y solicitó el pago, que el representante de la demandada no encontraba sus llaves y que Palóu convino en volver al día siguiente. Que al día siguiente, sin embargo, cuando el re-presentante de la demandada encontró a Palóu, éste se negó a aceptar el pago toda vez que ya él no tenía el recibo y se había establecido una acción.
El día 6 de enero el representante de la demandada vol-vió a ver a Falagán a quien le ofreció los cien dólares, dijo que él haría su consignación y al negarse Falagán a recibir el dinero fué consignado en la Corte Municipal de Maya-güez en 6 de enero de 1923.
Aunque es cierto que en el caso de García v. Fernández, 8 D. P. R. 106, y en el de Finlay v. Fabián, 24 D. P. R. 152, resolvimos que para que una consignación sea válida debe hacerse un ofrecimiento de pago, antes de vencer el último día de un término en que el canon debía pagarse, en nin-guno de estos casos era domingo el último día. Lo que qui-simos decir en cada uno - de esos casos era que el ofreci-miento de pago debía hacerse dentro del término permitido por la ley. La cuestión precisa estuvo ante nuestra conside-ración en el caso de Veve v. Fajardo Sugar Growers’ Association, 18 D. P. R. 282, en donde dijimos:
“Por lo que toca al semestre de arrendamiento de enero a junio de 1911, que debía ser satisfecho en 1 de enero citado, aparece que el ofreeimento de pago se hizo en 31 de diciembre de 1910 y 3 de enero de 1911, verificándose la consignación en 7 de enero ci-tado; y aunque admitamos en mera hipótesis que el primer ofre-cimiento fué ilegal por más que favorecía al deudor, siempre re-sultaría que como el día 1 de enero del año 1911 fué domingo y que el día 2 era feriado por ministerio de la ley, el primer día *359hábil para hacer el pago fué el 3 de enero en que se hizo el se-gundo ofrecimiento, teniendo, por tanto, tal ofrecimiento el mismo efecto que si se hubiera realizado en el día señalado, según el pre-cepto del artículo 389 del Código Político.”
Esta opinión, así como la del caso de García v. Fernández, fué emitida por el juez Sr. Hernández. Según el artículo 389 del Código Político un pago que vence en detei*-minado día que es feriado puede hacerse al día siguiente.
La corte inferior declaró probado que bubo un debido ofrecimiento de pago héc'ho el día 2 de enero, 1923. Por tanto, de conformidad con todos los casos citados, bubo un ofrecimiento becbo en tiempo, y en el caso de Veve v. Fajardo Sugar Growers’ Association, supra, se resuelve que la consignación puede hacerse déspués dentro de un tiempo ‘‘prudencial” o “razonable.” Una consignación en 6 de enero fué hecha dentro de un tiempo razonable. Véase •tam-bién la sentencia de la Corte Suprema de España de febrero 15, 1916, citada por la corte inferior.
Convenimos asimismo con la apelada en que la consigna-ción se hizo debidamente en la corte municipal en vez de en la corte de distrito. El dinero se debía y la corte municipal tenía jurisdicción en una acción para su pago.
Otro señalamiento de error fxxé sobre la admisión del cheque ofrecido como prueba en el juicio cxxando no había sido ofrecido en el día de la presentación de la prueba do-cumental. Con qué grado de rigor es qu.e una corte debe adherirse a la regla, es cuestión que no resolveremos ahora. Un caso análogo es el que se presenta con respecto a los nombres de testigos endosados en una acusación y hemos resuelto que la corte tiene allí facultad para oír a otros tes-tigos. El Pueblo v. Román, 18 D. P. R. 219. La apelante en manera alguna fué perjudicada por el cheque toda vez que el caso no giraba en absoluto en su presentación como prueba.
Al atacar la credibilidad del representante de la deman-*360dada dice la apelante que era improbable que el agente hu-biera ido a ver a Falagán defendido por el cheque y el dinero. Si él había recibido algún consejo legal, o temía a Fa-lagán, su actuación era enteramente la que procedía. ■
No encontrando que se haya cometido error, debe con-firmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.